Laweence, Judge:
This is a valuation proceeding which arose by virtue of judgments issued by the second division of this court in the cases of Hughes Fawcett, Inc. v. United States, 29 Cust. Ct. 1, C. D. 1434, and id. v. id., 30 Cust. Ct. .347, Abstract 57082, wherein the matters were remanded to a single judge sitting in reappraisement pursuant to the provisions of title 28 U. S. C. § 2636 (d).
Counsel for the parties to this proceeding have stipulated and agreed as follows:
IT IS HEREBY STIPULATED AND AGREED between counsel for plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, concerning the merchandise covered by the remands of protests listed above, as follows:
1. Said merchandise consists of certain so-called heel serts, together with nails and templates, imported packed in printed paper envelopes, which, in HUGHES FAWCETT, INC. v. UNITED STATES, C. D. 1434, this Court held to be subject to appraisement separately according to the value of each class of articles.
2. At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, being as follows in English pounds sterling, net packed:
Heel serts_4 ¿hillings one-half pence per gross pairs;
Nails_4hi pence per gross pairs of heel serts;
*542Templates_4 pence per gross pairs of heel serts;
Envelopes_9 pence per gross pairs of heel serts;
less 5% cash discount, less non-dutiable charges as entered.
3. That the above listed cases may be deemed to be submitted for decision upon this stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of the merchandise covered by the remands of protests enumerated in schedule A, attached to and forming part of this decision, and that such value is as follows:
English pounds sterling, net packed—
Heel serts_4 shillings and J4 pence per gross pairs,
Nails_4K pence per gross pairs of heel serts,
Templates_4 pence per gross pairs of heel serts,
Envelopes_9 pence per gross pairs of heel serts,
Less 5 percent cash discount, less nondutiable charges as entered.
I further find such values to be the proper dutiable values of said merchandise.
Judgment will issue accordingly.